t c memo united_states tax_court harvey doyne perry jr petitioner v commissioner of internal revenue respondent docket no 12936-o1l filed date harvey doyne perry jr pro_se wendy s harris and scott a hovey for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 filed pursuant to rule respondent contends that there is no dispute as to any material unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liability for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background a petitioner’s form_1040 for on or about date harvey doyne perry jr petitioner and his wife deanna h perry submitted to respondent a joint form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioner listed his occupation as r n petitioner entered zeros on applicable lines of the income portion of the form_1040 specifically including line for wages line for total income line sec_32 and sec_33 for adjusted_gross_income and line for taxable_income petitioner made no entry on line for tax but he did enter a zero on line for total_tax petitioner then claimed a refund in the amount of dollar_figure which was equal to the amount of federal_income_tax that had been withheld from his wages petitioner attached to his form_1040 four forms w-2 wage and tax statement disclosing the payment of wages to him during the taxable_year in issue the first form_w-2 was from aaa home health care of las vegas nevada it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the second deanna h perry did not file with the court a petition for lien or levy action see infra ff accordingly she is not a party to the present proceeding - form_w-2 was also from aaa home health care of las vegas nevada it disclosed the payment of additional wages to petitioner in the amount of dollar_figure and the withholding of no federal_income_tax the third form_w-2 was from desert springs hospital of las vegas nevada it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the fourth form_w-2 was from united home care l c of las vegas nevada it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of no federal_income_tax together the four forms w-2 disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure petitioner also attached to his form_1040 a two-page typewritten statement that stated in part as follows i harvey doyne perry jr am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no --- - code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return it should also be noted that i had zero income according to the supreme court’s definition of income please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 i am also putting the irs on notice that my tax_return and claim or sic refund does not constitute a frivolous_return pursuant to code sec_6702 in addition don’t notify me t hat the irs is changing my return since there is no statute that allows the irs to do that you might prepare a return pursuant to code sec_6020 where no return is filed but where as in this case a return has been filed no statute authorizes irs personnel to change that return x the word income is not defined in the internal_revenue_code but as stated above it can only be a derivative of corporate activity b respondent’s deficiency_notice and petitioner’s response on date respondent acting through the director of the service_center in ogden utah issued a joint notice_of_deficiency to petitioner and his wife for the taxable_year in the notice respondent determined a deficiency in federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 and b for negligence or -- - disregard of rules or regulations in the amount of dollar_figure the deficiency in income_tax was based on respondent’s determination that petitioner failed to report income in the aggregate amount of dollar_figure determined as follows income amount wages dollar_figure interest capital_gain big_number dividends big_number social_security big_number by registered letter dated date petitioner wrote to respondent’s service_center in ogden utah acknowledging receipt of the notice_of_deficiency dated date but challenging respondent’s authority to send me the notice in the first place petitioner sent copies of his letter by registered mail to the secretary_of_the_treasury and the commissioner of internal revenue petitioner knew that he had the right to contest respondent’s deficiency determination by filing a petition for redetermination with this court however petitioner chose not insofar as their ultimate tax_liability was concerned respondent gave petitioner and his wife credit for the amounts withheld from petitioner’s wages however we note that the determination of a statutory deficiency does not take such withheld amounts into account see sec_6211 in this regard petitioner’s letter dated date stated as follows continued to do so accordingly on date respondent assessed the determined deficiency and accuracy-related_penalty as well as statutory interest on that same day respondent sent petitioner and his wife a notice of balance due informing them that they had a liability for and requesting that they pay it petitioner and his wife failed to pay the amount owing respondent sent petitioner and his wife a second notice of balance due for again they failed to pay the amount owing c respondent’s final notice and petitioner’s response on date respondent mailed to petitioner and his wife a final notice---notice of intent to levy and notice of your right to a hearing in respect of their outstanding tax_liability for on date petitioner filed with respondent form request for a collection_due_process_hearing the request which was accompanied by a cover letter dated date included inter alia a challenge to the existence of the continued according to your deficiency_notice listed above there is an alleged deficiency with respect to my income_tax of dollar_figure and if i wanted to contest this deficiency before making payment i must sic file a petition with the united_states tax_court the request was not executed by petitioner’s wife nor did it purport to be filed on her behalf --- - underlying tax_liability for as well as allegations that petitioner was never provided with a valid notice_of_deficiency or notice_and_demand for payment and that the appeals officer had failed to identify the statute that makes me ‘liable to pay’ the taxes at issue petitioner also requested verification from the secretary that all applicable laws and administrative procedures were followed with regard to the assessment and collection of the tax_liability in question d the appeals_office hearing on date petitioner attended an administrative hearing in las vegas nevada conducted by appeals officer douglas desoto the appeals officer prior to the hearing the appeals officer obtained and reviewed form_4340 certificate of assessments payments and other specified matters pertaining to petitioner’s account for the taxable_year at the hearing the appeals officer provided petitioner with a copy of that document as well as copies of several court cases including 115_tc_576 during the hearing petitioner requested that the appeals officer identify the statutory provisions establishing petitioner’s liability for federal_income_tax and provide verification that all applicable laws and administrative procedures had been followed in the assessment and collection process petitioner was informed that form_4340 was sufficient --- - to satisfy the verification requirement of sec_6330 the appeals officer terminated the hearing after petitioner declined to discuss collection alternatives and instead persisted in attempting to challenge the underlying tax_liability br respondent’s notice_of_determination on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with regard to his tax_liability for in the notice the appeals_office concluded that respondent’s determination to proceed with collection by way of levy should be sustained ff petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination ’ the petition includes the following the following colloquy between petitioner and the appeals officer exemplifies the administrative hearing petitioner i’m going to go and tell you that i cannot find anyplace in here the internal_revenue_code a law that requires me to pay income_tax appeals officer okay so it’s your position that there’s nothing in there that says you have to pay income taxes petitioner absolutely at the time that the petition was filed petitioner continued - allegations the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 the appeals officer failed to identify the statutes making petitioner liable for federal_income_tax and petitioner was denied the opportunity to challenge a the appropriateness of the collection action and b the existence or amount of his underlying tax_liability petitioner attached to his petition several documents including a copy of the form_4340 that had been furnished to him at the administrative hearing on date g respondent’s motion for summary_judgment as stated respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 respondent contends that petitioner is barred under sec_6330 c b from challenging the existence or amount of his underlying tax_liability in this collection review proceeding because petitioner received a notice_of_deficiency for the tax in question respondent also contends that the appeals officer’s review of form_4340 for petitioner’s account for the taxable_year satisfied the verification requirement of sec_6330 finally respondent contends that petitioner’s behavior warrants continued resided in henderson nevada the imposition of a penalty under sec_6673 petitioner filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c although petitioner did not attend the hearing he filed a written_statement pursuant to rule c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioner challenges the assessment made against him on the ground that the notice_of_deficiency dated date is invalid however the record shows that petitioner received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b bars petitioner from challenging the existence or amount of his underlying tax_liability in this collection review proceeding even if petitioner were permitted to challenge the validity of the notice_of_deficiency petitioner’s argument that the notice is invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 goza v commissioner supra further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer subject_to the federal_income_tax see secs l a a and that compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir see also sec_61 sec_86 we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed form_4340 for petitioner’s taxable_year federal tax assessments are formally recorded on a record of -- assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the form_4340 on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the to the extent that petitioner may still be arguing that the appeals officer failed to provide him with a copy of the verification we note that sec_6330 does not require that the appeals officer provide the taxpayer with a copy of the verification at the administrative hearing 118_tc_162 in any event the appeals officer provided petitioner with a copy of form_4340 for the taxable_year indeed petitioner attached a copy of this form as an exhibit to his petition - - validity of the assessment or the information contained in the form_4340 see davis v commissioner t c pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a notice_and_demand for payment of his tax_liability for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k in particular the form_4340 on which the appeals officer relied during the administrative process shows that respondent sent petitioner a notice of balance due on the same date that respondent made assessments against petitioner for the tax and accuracy-related_penalty determined in the notice_of_deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 cir petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection ’ these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for in his objection to respondent’s motion petitioner states in part as follows respondent claims that petitioner had no interest in discussing alternatives to respondent’s proposed collection of the tax that is a fabrication petitioner made a collection alternative that was if the appeals officer would have simply identified a section in the internal_revenue_code that required the payment of the income_tax or establishes a liability for the income_tax petitioner offered to pay in full the amounts allegedly owed the section references sought by petitioner are identified supra p of this opinion delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases pierson v commissioner t c pincite and has in fact imposed a penalty in several such cases roberts v commissioner supra crow v commissioner tcmemo_2002_149 imposing a penalty in the amount of dollar_figure smeton v commissioner tcmemo_2002_ imposing a penalty in the amount of dollar_figure newman v commissioner tcmemo_2002_135 imposing a penalty in the amount of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure davis v commissioner tcmemo_2001_87 imposing a penalty in the amount of dollar_figure we are convinced that petitioner instituted the present proceeding primarily for delay in this regard it is clear that petitioner regards this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless in short having to deal with this matter wasted the court's time as well as respondent's and taxpayers with genuine controversies may have been delayed also relevant is the fact that petitioner is well aware of the provisions of sec_6673 as applicable to collection review -- - proceedings such as the present one in this regard petitioner was provided at the administrative hearing on date with a copy of this court’s opinion in pierson v commissioner supra in which the court indicated its willingness to impose the sec_6673 penalty in lien and levy cases under the circumstances we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure in order to give effect to the foregoing an appropriate order granting respondent's motion and decision for respondent will be entered
